Citation Nr: 0922523	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-32 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel











INTRODUCTION

The Veteran enlisted in the inactive U.S. Army Reserves on 
January 21, 1985; he was on active duty from September 3, 
1985 to May 31, 1990.  On June 1, 1990 the Veteran was 
transferred to the U.S. Army reserves.  He entered active 
duty once again on January 31, 1991 and served on active duty 
until March 8, 1991.  He was then returned to inactive duty 
reserves in March, 1991 and was honorably discharged from 
service on June 15, 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks to establish service connection for the 
residuals of injuries he sustained in a motor vehicle 
accident on August 17 or 18, 1990 in Many, Louisiana.  
(Records currently in the file show the Veteran was admitted 
to Shreveport Medical Center in Shreveport Louisiana at 1:15 
AM on August 18, 1990; having been transferred there from 
Sabine Parish Medical Center.  Given the proximity to mid-
night for his arrival in Shreveport from Sabine, it may well 
be the accident occurred on August 17th.)  The record 
confirms the presence of residual injuries from the motor 
vehicle accident, but it remains unclear what the Veteran's 
military status was at the time of his accident; aside from 
the fact that he was affiliated with the Army Reserves at 
that time.

The Board remanded the Veteran's claim in July 2008 for 
additional development, including requests to search for a 
line of duty report, pay records, and accident reports as may 
be held by police authorities.  With respect to the line of 
duty report, a previous inquiry, which was not fruitful, was 
directed to the National Personnel Records Center (NPRC).  
The Board suggested an inquiry to Fort Benjamin 
Harrison/Defense Finance and Accounting Service, as that 
office had been known in the past to have copies of line of 
duty inquiries waiting to be processed at the NPRC.  No 
inquiry of this nature appears to have been directed to the 
Defense Finance and Accounting Service (DFAS).  That should 
be accomplished.   

With respect to the pay records, information from a telephone 
conversation with DFAS, reflects only that they did not have 
the Veteran in their system as receiving any retired pay.  
That was not the purpose of the Board's request.  Rather, the 
purpose was to determine if the Veteran was in a paid status 
at the time of the August 1990 accident.  Another inquiry in 
this regard is needed.  

As to any accident reports as may have been made by police 
authorities, the RO contacted the local police department, as 
well as the Louisiana State Police Traffic Records Unit.  The 
local police department advised they had no records, as did 
the State Police.  The State Police, however, recommended 
inquiry with the local Sheriff's Department.  It does not 
appear any contact with the Sheriff's Department has been 
attempted.  This should be done.  

Lastly, it is noted that the Veteran had a brief period of 
active duty service from January 1991 to March 1991.  Service 
treatment records have been obtained from this period, but 
service personnel records have not.  As these could reference 
the Veteran's accident, and shed more light on his military 
status at that time, an attempt to obtain them should be 
made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the DFAS to ascertain whether 
it holds a copy of a line of duty inquiry 
concerning the Veteran's August 1990 
accident, and if not, follow up with a 
second inquiry to NPRC for any such 
report.  Also, request from the DFAS a 
record of the Veteran's military pay 
between 1985 and 1993, from which it can 
be ascertained if he was in a paid status 
at the time of his August 1990 accident.  
(Current receipt of retirement pay is 
immaterial to the inquiry.)   

2.  Obtain the Veteran's service personnel 
records, including any discharge records, 
and particularly from the period of active 
duty in 1991.  

3.  Conduct any additional development 
that logically flows from the responses 
received from requested development.

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response 
before returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

